Exhibit 10.3

 

[g222211km01i001.jpg] 


PLEDGE AGREEMENT

1.             GRANT OF SECURITY INTEREST.  The undersigned Prospect Medical
Holdings, Inc., a Delaware corporation (“Pledgor”) hereby irrevocably and
unconditionally grants a security interest in, a lien upon and the right of
set-off against, and assigns and transfers to Bank of America, N.A., as
administrative agent, and its successors and assigns (collectively, the
“Administrative Agent”), for the benefit of the Administrative Agent and the
Lenders (as defined below), all property referred to in Exhibit A attached
hereto and incorporated herein, as hereafter amended or supplemented from time
to time (the “Collateral”). The parties hereto expressly agree that all rights,
assets and property at any time held in or credited to any securities account
constituting Collateral shall be treated as financial assets as defined in the
Uniform Commercial Code as in effect in any applicable state (the “UCC”).

2.             INDEBTEDNESS.

(a)           The Collateral secures and will secure all Indebtedness of Pledgor
to the Administrative Agent or any Lender.  Each person or entity obligated
under any Indebtedness is sometimes referred to in this Agreement as a “Debtor.”

(b)           “Indebtedness” means:

(i)            all debts, obligations or liabilities to the Administrative Agent
or any Lender, now or hereafter existing or incurred whether absolute or
contingent, arising under that certain Credit Agreement dated of even date
herewith among Prospect Medical Holdings, Inc., Prospect Medical Group, Inc.,
the Administrative Agent and the other financial institutions from time to time
party thereto (the “Lenders”) (the “Credit Agreement”) and all other
instruments, documents and agreements of every kind and nature now or hereafter
executed in connection with the Credit Agreement (including all renewals,
increases, extensions, restatements and replacements thereof and amendments and
modifications of any of the foregoing),

(ii)           all debts, obligations or liabilities arising pursuant to any
agreement between Pledgor and/or any Debtor and the Administrative Agent, any
Lender or any of their respective affiliates now existing or hereafter entered
into, which provides for an interest rate, credit, commodity or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, securities puts, calls, collars, options or
forwards or any combination of, or option with respect to, these or similar
transactions (each a “Hedge Transaction”);

(iii)          all obligations and liabilities of Pledgor to the Administrative
Agent hereunder, and


--------------------------------------------------------------------------------


(iv)          all costs, attorneys’ fees and expenses incurred by the
Administrative Agent in connection with the collection or enforcement of any of
the above.

3.             PLEDGOR’S COVENANTS, REPRESENTATIONS AND WARRANTIES.  Pledgor
covenants, represents and warrants that unless compliance is waived by the
Administrative Agent in writing:

(a)           Pledgor is the legal and beneficial owner of all the Collateral
free and clear of any and all liens, encumbrances, or interests of any third
parties other than the security interest of the Administrative Agent, and will
keep the Collateral free of all liens, claims, security interests and
encumbrances of any kind or nature, whether voluntary or involuntary, except the
security interest of the Administrative Agent; provided that Prospect Hospital
Advisory Services, Inc. may pledge its shares of Brotman Medical Center in favor
of a lender of Brotman Medical Center.

(b)           Pledgor shall, at Pledgor’s expense, take all actions necessary or
advisable from time to time to maintain the first priority and perfection of the
security interest of the Administrative Agent in the Collateral and shall not
take any actions that would alter, impair or eliminate said priority or
perfection.

(c)           Pledgor agrees to pay prior to delinquency all taxes, charges,
liens and assessments against the Collateral, and upon the failure of Pledgor to
do so, the Administrative Agent at its option may pay any of them and shall be
the sole judge of the legality or validity thereof and the amount necessary to
discharge the same.

(d)           If any of the Collateral is margin stock as defined in Regulation
U promulgated by the Board of Governors of the Federal Reserve System of the
United States (“FRB”), Pledgor will provide the Administrative Agent a properly
executed Form U-1 Purpose Statement. The Administrative Agent and Pledgor will
comply with the requirements and restrictions imposed by Regulation U.

(e)           Pledgor’s exact legal name is correctly set forth on the signature
page hereof. Pledgor will notify the Administrative Agent in writing at least 30
days prior to any change in Pledgor’s name or identity.

(f)            If Pledgor is an individual, Pledgor resides and has for the four
month period preceding the date hereof resided, or if Pledgor is not an
individual, Pledgor’s chief executive office is, and has been for the four-month
period preceding the date hereof (or, if less, the entire period of the
existence of Pledgor) located, in the state specified on the signature page
hereof.  In addition, if Pledgor is not an individual, Pledgor is an
organization of the type and (if an  unregistered entity), is incorporated in or
organized under the laws of the state specified on such signature page.  Pledgor
shall give the Administrative Agent at least thirty (30) days notice before
changing the location of its residence or its chief executive office, type of
organization, business structure  or state of incorporation or organization.

2


--------------------------------------------------------------------------------


(g)           If Pledgor is not an individual, Pledgor’s organizational
identification number, if any, assigned by its state of incorporation or
organization is correctly set forth on the signature page hereof.  Pledgor shall
promptly notify the Administrative Agent (i) of any change of its organizational
identification number, or (ii) if Pledgor does not have an organizational
identification number and later obtains one, of such organizational
identification number.

4.             REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING EQUITY
SECURITIES COLLATERAL.  Pledgor hereby represents, warrants and covenants the
following with respect to any equity securities comprising any or all of the
Collateral (the “Equity Securities”) and covenants and agrees to promptly notify
the Administrative Agent in writing in the event that any of the foregoing
representations and warranties is no longer true and correct:

(a)           The Equity Securities have been duly authorized and validly issued
and are fully paid and non-assessable.

(b)           There are no restrictions on the pledge of the Equity Securities
by Pledgor to the Administrative Agent nor on the sale of the Equity Securities
by Pledgor or the Administrative Agent (whether pursuant to securities laws or
regulations or any shareholder, lock-up or other similar agreement or insider
trading rules of the issuer).

(c)           Pledgor is not an “affiliate” of the issuer of any of the Equity
Securities, as such term is defined in Rule 144 of the General Rules and
Regulations under the Securities Act of 1933, as amended, issued by the
Securities Exchange Commission.

5.             ADMINISTRATIVE AGENT APPOINTED ATTORNEY IN FACT.  Upon the
occurrence and during the continuation of an Event of Default, Pledgor
authorizes and irrevocably appoints the Administrative Agent as Pledgor’s true
and lawful attorney-in-fact with full power of substitution to take any action
and execute or otherwise authenticate any record or other documentation that the
Administrative Agent considers necessary or advisable to accomplish the purposes
of this Agreement, including but not limited to, the following actions: (a) to
endorse, receive, accept and collect all checks, drafts, other payment orders
and instruments representing or included in the Collateral or representing any
payment, dividend or distribution relating to any Collateral or to take any
other action to enforce, collect or compromise any of the Collateral; (b) to
transfer any Collateral (including converting physical certificates to
book-entry holdings) into the name of the Administrative Agent or its nominee or
any broker-dealer (which may be an affiliate of the Administrative Agent) and to
execute any control agreement covering any Collateral on Pledgor’s behalf and as
attorney-in-fact for Pledgor in order to perfect the Administrative Agent’s
first priority and continuing security interest in the Collateral and in order
to provide the Administrative Agent with control of the Collateral, and
Pledgor’s signature on this Agreement or other authentication of this Agreement
shall constitute an irrevocable direction by Pledgor to any bank, custodian,
broker dealer, any other securities intermediary or commodity intermediary
holding any Collateral or any issuer of any letters of credit to comply with any
instructions or entitlement orders, of the Administrative Agent without further
consent of Pledgor; (c) to participate in any recapitalization,
reclassification, reorganization, consolidation, redemption, stock split, merger
or liquidation of any issuer of

3


--------------------------------------------------------------------------------


securities which constitute Collateral, and in connection therewith the
Administrative Agent may deposit or surrender control of the Collateral, accept
money or other property in exchange for the Collateral, and take such action as
it deems proper in connection therewith, and any money or property received on
account of or in exchange for the Collateral shall be applied to the
Indebtedness or held by the Administrative Agent thereafter as Collateral
pursuant to the provisions hereof; (d)  to exercise any right, privilege or
option pertaining to any Collateral, but the Administrative Agent has no
obligation to do so; (e) to file any claims, take any actions or institute any
proceedings which the Administrative Agent determines to be necessary or
appropriate to collect or preserve the Collateral or to enforce the
Administrative Agent’s rights with respect to the Collateral; (f) to execute in
the name or otherwise authenticate on behalf of Pledgor any record reasonably
believed necessary or appropriate by the Administrative Agent for compliance
with laws, rules or regulations applicable to any Collateral, or in connection
with exercising the Administrative Agent’s rights under this Agreement; (g) to
file any financing statement relating to this Agreement electronically, and the
Administrative Agent’s transmission of Pledgor’s signature on and authentication
of the financing statement shall constitute Pledgor’s signature on and
authentication of the financing statement; (h) to make any compromise or
settlement it deems desirable or proper with reference to the Collateral; (i) to
do and take any and all actions with respect to the Collateral and to perform
any of Pledgor’s obligations under this Agreement; and (j) to execute any
documentation reasonably believed necessary by the Administrative Agent for
compliance with Rule 144 or any other restrictions, laws, rules or regulations
applicable to any Collateral hereunder that constitutes restricted or control
securities under the securities laws.  The foregoing appointments are
irrevocable and coupled with an interest and shall survive the death or
disability of Pledgor and shall not be revoked without the Administrative
Agent’s written consent.  To the extent permitted by law, Pledgor hereby
ratifies all said attorney-in-fact shall lawfully do by virtue hereof.

6.             VOTING RIGHTS.

(a)           So long as no Event of Default shall have occurred and is
continuing and the Administrative Agent has not delivered the notice specified
in subsection (b) below, Pledgor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Collateral or any part
thereof for any purpose not inconsistent with the terms of this Agreement or any
document or agreement executed in connection herewith.

(b)           Upon the occurrence and during the continuance of an Event of
Default, at the option of the Administrative Agent exercised in a writing sent
to Pledgor, all rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to subsection
(a) above shall cease, and the Administrative Agent shall thereupon have the
sole right to exercise such voting and other consensual rights.

7.             EVENTS OF DEFAULT; REMEDIES.

(a)           Any one or more of the following shall be a default hereunder
(each an, “Event of Default”):

4


--------------------------------------------------------------------------------


(i)            Pledgor or any Debtor fails to pay any Indebtedness when due,
after giving effect to any applicable grace period.

(ii)           Pledgor or any Debtor fails to cure a breach of any collateral
maintenance provisions set forth in this Agreement or in any agreement governing
or executed or delivered in connection with any Indebtedness within the
applicable cure period specified therein.

(iii)          Pledgor or any Debtor breaches any term, provision, warranty or
representation under this Agreement not specifically referred to in subsection
(a) of this Section or breaches any term, provision, warranty or representation
of any other agreement or instrument evidencing, securing or executed or
delivered in connection with the Indebtedness beyond any grace period provided
with respect thereto.

(iv)          A receiver or similar official is appointed for a substantial
portion of any business or other property of Pledgor, any Debtor or any
guarantor of any Indebtedness, or their business is terminated, or, if Pledgor,
any Debtor or any such guarantor is anything other than a natural person, such
Pledgor, Debtor or guarantor is liquidated or dissolved.

(v)           Pledgor, any Debtor, or any guarantor of any Indebtedness files a
bankruptcy petition, a bankruptcy petition is filed against any of the foregoing
parties, or Pledgor, any Debtor, or any such guarantor makes a general
assignment for the benefit of creditors.

(vi)          Any control agreement covering any Collateral is breached, or any
party to such control agreement terminates or notifies the Administrative Agent
or Pledgor of its intention to terminate the control agreement or denies the
enforceability of the control agreement.

(vii)         If any Indebtedness is an obligation or liability of any kind
(including any renewals, extensions or modifications thereof) arising out of or
relating to any Hedge Transaction, any termination event, event of default or
other similar event occurs under such Indebtedness.

(viii)        The occurrence of a default or event of default under any
agreement of Pledgor, any Debtor or any other person or entity executed or
delivered in connection with the Indebtedness.

(ix)           Any involuntary lien of any kind or character attaches to any of
the Collateral.

(b)           If an Event of Default occurs, the Administrative Agent may do any
one or more of the following:

(i)            Declare any Indebtedness immediately due and payable, without
notice or demand.

5


--------------------------------------------------------------------------------


(ii)           Exercise as to any or all of the Collateral all the rights,
powers and remedies of an owner, subject to the Section entitled “VOTING
RIGHTS”.

(iii)          Enforce the security interest given hereunder pursuant to the UCC
and any other applicable law.

(iv)          Sell all or any part of the Collateral at public or private sale
in accordance with the UCC, without advertisement, in such manner and order as
the Administrative Agent may elect.  The Administrative Agent may purchase the
Collateral for its own account at any such sale. The Administrative Agent shall
give Pledgor such notice of any public or private sale as may be required by the
UCC, provided that to the extent notice of any such sale is required by the UCC
or other applicable law, Pledgor agrees that at least 10 days notice to Pledgor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification and provided further
that, if the Administrative Agent fails to comply with this sentence in any
respect, its liability for such failure shall be limited to the liability (if
any) imposed on it as a matter of law under the UCC or other applicable law. 
Pledgor acknowledges that Collateral may be sold at a loss to Pledgor, and that,
in such event, the Administrative Agent shall have no liability or
responsibility to Pledgor for such loss.  Pledgor further acknowledges that a
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that no such private sale shall, to the extent permitted by applicable
law, be deemed not to be “commercially reasonable” solely as a result of such
prices and other sale terms.  Upon any such sale, the Administrative Agent shall
have the right to deliver, assign and transfer to the buyer thereof the
Collateral so sold.  Each buyer at any such sale shall hold the Collateral so
sold absolutely and free from any claim or right of whatsoever kind, including
any equity or right of redemption of Pledgor that may be waived or any other
right or claim of Pledgor, and Pledgor, to the extent permitted by law, hereby
specifically waives all rights of redemption, stay or appraisal that Pledgor has
or may have under any law now existing or hereafter adopted.

Without limiting any other rights and remedies available to the Administrative
Agent, Pledgor expressly acknowledges and agrees that with respect to Collateral
consisting of notes, bonds or other securities  which are not sold on a
recognized market , the Administrative Agent shall be deemed to have conducted a
commercially reasonable sale of such Collateral if (a) such sale is conducted by
any nationally recognized broker-dealer (including any affiliate of the
Administrative Agent), investment banker or any other method common in the
securities industry, and (b) if the purchaser is the Administrative Agent or any
affiliate of the Administrative Agent, the sale price received by the
Administrative Agent in connection with such sale is reasonably supported by
quotations received from one or more other nationally recognized broker-dealers,
investment bankers or other financial institutions.

6


--------------------------------------------------------------------------------


(v)           Enforce the security interest of the Administrative Agent in any
deposit account which is part of the Collateral by applying such account to the
Indebtedness.

(vi)          Exercise any other remedy provided under this Agreement or by any
applicable law.

(vii)         Comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and such compliance will not be
considered to affect adversely the commercial reasonableness of any sale or
other disposition of the Collateral.

(viii)        Sell the Collateral without giving any warranties as to the
Collateral.  The Administrative Agent may specifically disclaim any warranties
of title or the like.  This procedure will not be considered to affect adversely
the commercial reasonableness of any sale or other disposition of the
Collateral.

8.             RIGHT TO CURE; LIMITATION ON ADMINISTRATIVE AGENT’S DUTIES.  If
Pledgor fails to perform any agreement contained herein, the Administrative
Agent may perform or cause performance of such agreement and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by
Pledgor or Debtor under the Section entitled “COSTS”.  Any powers conferred on
the Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers. 
Except for reasonable care in the custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.  The Administrative Agent shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for (a) ascertaining, exercising or taking other action or giving
Pledgor notice with respect to subscription rights, calls, conversions,
exchanges, maturities, lenders or other matters relative to any Collateral,
whether or not the Administrative Agent has or is deemed to have knowledge of
such matters, or (b) taking any necessary steps to preserve rights against any
parties with respect to any Collateral.  The Administrative Agent shall not be
liable for any loss to the Collateral resulting from acts of God, war, civil
commotion, fire, earthquake, or other disaster or for any other loss or damage
to the Collateral except to the extent such loss is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the Administrative Agent’s gross negligence or willful misconduct.

9.             WAIVERS.  The Administrative Agent shall be under no duty or
obligation whatsoever and Pledgor waives any right to require the Administrative
Agent to (i) make or give any presentment, demands for performances, notices of
nonperformance, protests, notices of protest or notices of dishonor in
connection with any obligations or evidences of indebtedness held by the
Administrative Agent as Collateral, or in connection with any obligation or
evidences of indebtedness which constitute in whole or in part the Indebtedness,
(ii) proceed against any

7


--------------------------------------------------------------------------------


person or entity, (iii) proceed against or exhaust any collateral, or (iv)
pursue any other remedy in the Administrative Agent’s power; and Pledgor waives
any defense arising by reason of any disability or other defense of Debtor or
any other person, or by reason of the cessation from any cause whatsoever of the
liability of Debtor or any other person.  Until the Indebtedness is paid in
full, Pledgor waives any right of subrogation, reimbursement, indemnification,
and contribution (contractual, statutory or otherwise), including without
limitation any claim or right of subrogation under the Bankruptcy Code (Title 11
of the U.S. Code) or any successor statute, arising from the existence or
performance of this Agreement, and Pledgor waives any right to enforce any
remedy which the Administrative Agent now has or may hereafter have against
Debtor or against any other person and waives any benefit of and any right to
participate in any Collateral or security whatsoever now or hereafter held by
the Administrative Agent.  If Pledgor is not also a Debtor with respect to a
specified Indebtedness, Pledgor authorizes the Administrative Agent without
notice or demand and without affecting Pledgor’s liability hereunder, from time
to time to:  (i) renew, extend, accelerate or otherwise change the time for
payment of or otherwise change the terms of the Indebtedness or any part
thereof, including increase or decrease of the rate of interest thereon; (ii)
take and hold security, other than the Collateral, for the payment of the
Indebtedness or any part thereof, and exchange, enforce, waive and release the
Collateral or any part thereof or any such other security; and (iii) release or
substitute Debtor or any one or more of them, or any of the endorsers or
guarantors of the Indebtedness or any part thereof, or any other parties thereto
and Pledgor consents to the taking of, or failure to take, any action by the
Administrative Agent which might in any manner or to any extent vary the risks
of Pledgor under this Agreement or which, but for this provision, might operate
as a discharge of Pledgor.  Pledgor agrees that it is solely responsible for
keeping itself informed as to the financial condition of Debtor and of all
circumstances which bear upon the risk of nonpayment or the risk of a margin
call or liquidation of the Collateral.

10.           TRANSFER, DELIVERY AND RETURN OF COLLATERAL.

(a)           Pledgor shall immediately deliver or cause to be delivered to the
Administrative Agent (or the Securities Intermediary, if any) (i) any
certificates or instruments now or hereafter representing or evidencing
Collateral and such certificates and instruments shall be in suitable form for
transfer without restriction or stop order by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank in form and
substance satisfactory to the Administrative Agent, and (ii) in the same form as
received (with any necessary endorsement), all dividends and other distributions
paid or payable in cash in respect of any Collateral and any such amounts, if
received by Pledgor, shall be received in trust for the benefit of the
Administrative Agent and be segregated from the other property or funds of
Pledgor.

(b)           The Administrative Agent may at any time deliver the Collateral or
any part thereof to Pledgor and the receipt by Pledgor shall be a complete and
full acquittance for the Collateral so delivered, and the Administrative Agent
shall thereafter be discharged from any liability or responsibility therefor.

(c)           Upon the transfer of all or any part of the Indebtedness, the
Administrative Agent may transfer all or any part of the Collateral and shall be
fully discharged thereafter from all liability and responsibility with respect
to such Collateral so

8


--------------------------------------------------------------------------------


transferred, and the transferee shall be vested with all the rights and powers
of the Administrative Agent hereunder with respect to such Collateral so
transferred; but with respect to any Collateral not so transferred the
Administrative Agent shall retain all rights and powers hereby given.  Pledgor
agrees that the Administrative Agent may disclose to any prospective purchaser
or transferee and any purchaser or transferee of all or part of the Indebtedness
any and all information in the Administrative Agent’s possession concerning
Pledgor, this Agreement and the Collateral.

11.           CONTINUING AGREEMENT AND POWERS.

(a)           This is a continuing Agreement and all the rights, powers and
remedies hereunder shall, unless otherwise limited herein, apply to all past,
present and future Indebtedness of Debtor or any one or more of them to the
Administrative Agent and the Lenders, including that arising under successive
transactions which shall either continue the Indebtedness, increase or decrease
it, or from time to time create new Indebtedness after all or any prior
Indebtedness has been satisfied, and notwithstanding the death, incapacity,
cessation of business, dissolution or bankruptcy of Debtor or any one or more of
them, or any other event or proceeding affecting Debtor or any one or more of
them.

(b)           Until all Indebtedness shall have been paid in full and the
Administrative Agent and the Lenders shall have no obligation to extend credit
to any Debtor, the power of sale and all other rights, powers and remedies
granted to the Administrative Agent hereunder shall continue to exist and may be
exercised by the Administrative Agent at the time specified hereunder
irrespective of the fact that the Indebtedness or any part thereof may have
become barred by any statute of limitations, or that the personal liability of
Debtor or any one or more of them may have ceased.  Pledgor waives the benefit
of any statute of limitations as applied to this Agreement.

12.           SECURITIES INTERMEDIARY.  Upon the occurrence and during the
continuation of an Event of Default, if permitted by the Administrative Agent,
some or all of the Collateral may be held at a broker or other securities
intermediary (the “Securities Intermediary”).  Pledgor shall pay to the
Securities Intermediary any charges or costs imposed by the Securities
Intermediary.  Pledgor at no time shall request that the Securities Intermediary
release any Collateral to Pledgor, except as expressly permitted by the
Administrative Agent.  The Administrative Agent may require that Pledgor obtain
a control agreement, signed by the Securities Intermediary, in form and
substance acceptable to the Administrative Agent.  The Administrative Agent may,
at any time but in accordance with the terms of this Agreement and any control
agreement, require the Securities Intermediary to do any or all of the
following: (a) disburse any or all of the Collateral to the Administrative
Agent; (b) allow the Administrative Agent (and not Pledgor) to exercise any
rights relating to the Collateral; (c) sell some or all of the Collateral and
remit the sales proceeds (less the Securities Intermediary’s normal sales
charge) to the Administrative Agent; and (d) buy and sell Collateral only upon
the instructions of the Administrative Agent (and not Pledgor).  If the
Administrative Agent assigns or transfers its rights under this Agreement and
the Administrative Agent is the Securities Intermediary for any or all of the
Collateral, Pledgor agrees that the Administrative Agent, in such capacity, is
irrevocably directed by Pledgor to comply with instructions or entitlement
orders with respect to

9


--------------------------------------------------------------------------------


such Collateral originated by any assignee or transferee of this Agreement
without further consent of Pledgor.

13.           COSTS.  All advances, charges, costs and expenses, including
reasonable attorneys’ fees, incurred or paid by the Administrative Agent in
exercising any right, power or remedy conferred by this Agreement or in the
enforcement thereof, and including the charges and expenses of the
Administrative Agent’s custody unit or of any Securities Intermediary, shall
become a part of the Indebtedness secured hereunder and shall be paid to the
Administrative Agent by Debtor and Pledgor immediately and without demand, with
interest thereon at an annual rate equal to the highest rate of interest of any
Indebtedness secured by this Agreement (or, if there is no such interest rate,
at the maximum interest rate permitted by law for interest on judgments).  Such
costs and attorneys’ fees shall include the allocated cost of in-house counsel
to the extent permitted by law.

14.           NOTICES.  Unless otherwise provided or agreed to herein or
required by law, notice and communications provided for in this Agreement shall
be in writing and shall be mailed, telecopied or delivered to Pledgor to the
address or facsimile number for notices set forth for Pledgor below or across
from its signature below or at such other address or facsimile number as shall
be designated by Pledgor in a written notice to the Administrative Agent at the
address for notices set forth for the Administrative Agent below or across from
the Administrative Agent’s signature below.  If Pledgor’s address or facsimile
number for notices is not entered below and Pledgor has not otherwise designated
such address or facsimile number to the Administrative Agent in writing, then
the address and/or facsimile number for Pledgor in the Administrative Agent’s
records shall be deemed the address or facsimile for notices to Pledgor. 
Notices and other communications sent by (a) first class mail shall be deemed
delivered on the earlier of actual receipt or on the fourth business day after
deposit in the U.S. mail, postage prepaid, (b) overnight courier shall be deemed
delivered on the next business day after deposit with the overnight courier, (c)
facsimile shall be deemed delivered when transmitted and (d) any other method,
shall be deemed delivered when delivered.  To the extent that oral notification
is provided for or agreed to herein, such oral notification may be made by
telephone to any of the number(s) set forth on the signature page for Pledgor;
provided that any oral notification in person or at any other telephone number
shall constitute notification hereunder.

15.           INDEMNITY.  Pledgor shall indemnify, hold harmless and defend the
Administrative Agent and its directors, officers, agents and employees, from and
against any and all claims, actions, obligations, liabilities and expenses,
including defense costs, investigative fees and costs, and legal fees and
damages arising from their execution of or performance under this Agreement or
any control agreement executed by the Administrative Agent in connection with
the Collateral, except to the extent that such claim, action, obligation,
liability or expense is determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnified person. This indemnification shall survive the
termination of this Agreement.

16.           MISCELLANEOUS.

(a)           This Agreement (i) may be waived, altered, modified or amended
only by an instrument in writing, duly executed by the party or parties sought
to be charged or

10


--------------------------------------------------------------------------------


bound thereby, and (ii) may be executed in any number of identical counterparts,
each of which shall be deemed an original for all purposes and all of which
constitute, collectively, one agreement; but, in making proof of this Agreement,
it shall not be necessary to produce or account for more than one such
counterpart.  Any waiver, express or implied, of any provision hereof and any
delay or failure by the Administrative Agent to enforce any provision shall not
preclude the Administrative Agent from enforcing any such provision thereafter.

(b)           Pledgor hereby irrevocably authorizes the Administrative Agent to
file one or more financing statements describing all or part of the Collateral,
and continuation statements, or amendments thereto, relative to all or part of
the Collateral as authorized by applicable law.  Such financing statements,
continuation statements and amendments will contain any other information
required by the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether
Pledgor is an organization, the type of organization and any organizational
identification number issued to Pledgor.  Pledgor agrees to furnish any such
information to the Administrative Agent promptly upon request.  Pledgor also
ratifies its authorization for the Administrative Agent to have filed any
initial financing statement or amendments thereto filed prior to the date
hereof.

(c)           From time to time, Pledgor and Debtor shall, at the request of the
Administrative Agent, execute such other agreements, documents or instruments or
take any other actions in connection with this Agreement as the Administrative
Agent may reasonably deem necessary to evidence or perfect the security
interests granted herein, to maintain the first priority of the security
interests, or to effectuate the rights granted to the Administrative Agent
herein, but their failure to do so shall not limit or affect any security
interest or any other rights of the Administrative Agent in and to the
Collateral.  Pledgor will execute and deliver to the Administrative Agent any
stock powers, instructions to any securities intermediary, issuer or transfer
agent, proxies, or any other documents of transfer that the Administrative Agent
requests in order to perfect, obtain control or otherwise protect the
Administrative Agent’s security interest in the Collateral or to effect the
Administrative Agent’s rights under this Agreement.  Such powers or documents
may be executed in blank or completed prior to execution, as requested by the
Administrative Agent.

(d)           This Agreement shall be governed by and construed according to
internal laws of the State of California, to the jurisdiction of which the
parties hereto submit, except as otherwise required by mandatory provisions of
law and except to the extent that remedies are governed by the laws of any other
jurisdiction.

(e)           Any term used or defined in the UCC and not defined herein has the
meaning given to the term in the UCC, when used in this Agreement.

(f)            This Agreement shall benefit the Administrative Agent’s
successors and assigns and shall bind Pledgor’s successors and assigns, except
that Pledgor may not assign its rights and obligations under this Agreement. 
This Agreement shall bind all parties who become bound as a Debtor with respect
to the Indebtedness.

11


--------------------------------------------------------------------------------


(g)           All rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies otherwise provided by law.  Any single or
partial exercise of any right or remedy shall not preclude the further exercise
of any other right or remedy.

(h)           In all cases where more than one party executes this Agreement,
all words used herein in the singular shall be deemed to have been used in the
plural where the context and construction so require, and all obligations and
undertakings hereunder of such parties are joint and several.

(i)            The illegality, invalidity or unenforceability of any provision
of this Agreement shall not in any way affect or impair the legality, validity
or enforceability of the remaining provisions of this Agreement.

(j)            This Agreement and any other documents executed or delivered in
connection herewith constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and shall supersede any prior expressions
of intent or understandings with respect to this transaction.

17.           FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

12


--------------------------------------------------------------------------------


Executed as of the 1st day of June, 2007.

BANK OF AMERICA, N.A., as administrative agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

Bank of America, N.A.

 

Agency Management

 

Mail Code: WA1-501-32-37

 

800 Fifth Avenue, Floor 32

 

Seattle, WA 98104

 

Attention:   Tiffany Shin

 

Pledgor’s Chief Executive Office:

400 Corporate Pointe, Suite 525
Culver City, California 90230

PLEDGOR:

PROSPECT MEDICAL HOLDINGS, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

Jacob Y. Terner, M.D.

 

Title:

Chief Executive Officer

 

 

 

Pledgor’s type of organization: Corporation

Pledgor’s state of incorporation or organization (if Pledgor is a corporation,
limited partnership, limited liability company or other registered entity):
Delaware

Pledgor’s organizational identification number if any, assigned by the state of
incorporation or organization (If no organizational identification number has
been assigned enter “None”):

 

13


--------------------------------------------------------------------------------


Exhibit A to Pledge Agreement

Description of Collateral

Pledged Equity:

Pledged Entity

 

Class of Stock

 

Stock
Certificate #

 

Number of
Shares

 

Percentage of 
Outstanding
Shares

 

Sierra Medical Management, Inc., a Delaware corporation

 

Common

 

2

 

1,000

 

100

%

Prospect Medical Systems, Inc., a Delaware corporation

 

Common

 

17

 

1,600

 

100

%

Prospect Hospital Advisory Services, Inc., a Delaware corporation

 

Common

 

 

 

1,000

 

100

%

Prospect Advantage Network, Inc., a California corporation

 

Common

 

 

 

1,000

 

100

%

ProMed Health Services Company, a California corporation

 

Common

 

 

 

1,000

 

100

%

 

The Pledged Equity includes all present and future income, proceeds, earnings,
increases, and substitutions from or for the Collateral of every kind and
nature, including without limitation all payments, interest, profits,
distributions, benefits, rights, options, warrants, dividends, stock dividends,
stock splits, stock rights, regulatory dividends, subscriptions, monies, claims
for money due and to become due, proceeds of any insurance on the Collateral,
shares of stock of different par value or no par value issued in substitution or
exchange for shares included in the Collateral, and all other property Pledgor
is entitled to receive on account of such Collateral, including accounts,
documents, instruments, chattel paper, and general intangibles.

1


--------------------------------------------------------------------------------